Name: Commission Regulation (EEC) No 3981/89 of 20 December 1989 amending Regulation (EEC) No 1272/88 laying down detailed rules for applying the set-aside incentive scheme for arable land
 Type: Regulation
 Subject Matter: agricultural structures and production;  cooperation policy;  economic policy
 Date Published: nan

 No L 380/22 Official Journal of the European Communities 29 . 12. 89 COMMISSION REGULATION (EEC) No 3981/89 of 20 December 1989 amending Regulation (EEC) No 1272/88 laying down detailed rules (or applying the set-aside incentive scheme for arable land THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (') as last amended by Regulation (EEC) No 1609/89 (2), and in particular Article la (7) thereof : Whereas the arable land eligible for aid under the set-aside scheme provided for in Article 2 of Commission Regulation (EEC) No 1272/88 (3) should be defined in greater detail ; Whereas, in cases where land is left fallow in a rotation system, the area of the set-aside plots may be changed each year ; whereas annual changes in the percentage of the land covered by the undertaking should therefore be authorized under certain circumstances ; Whereas the afforestation or non-agricultural use of set-aside land may entail major changes to the holding ; whereas, in cases where land is farmed by a tenant, provision should be made for the owner to approve such uses ; Whereas the transition from an undertaking to set aside arable land to an undertaking to take early retirement as provided for in Council Regulation (EEC) No 1096/88 of 25 April 1988 establishing a Community scheme to encourage the cessation of farming (4) should be facilitated under certain circumstances ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure and Rural Development, 1 . Article 2 (1 ) is replaced by the following : ' 1 . For the purpose of this Regulation, arable land means the types of land generally included in a crop rotation system, listed in section D of the Annex to Regulation (EEC) No 571 /88 and defined in the Annex to Commission Decision 83/461 /EEC, with the exception of land mentioned under points D/ 15 and 17 (crops under glass) or D/21 (fallow) and of land used for products not subject to a market organization .' 2. The following paragraph is added to Article 3 : '4 . Where land left fallaow is included in a rotation system, Member States may permit annual changes in the percentage of the land on the holding covered by the undertaking, provided that : (a) the change does not exceed 10 % of the average area in respect of which the aid is granted ; (b) the set-aside of an area smaller than the average area is authorized only where the difference can be offset by the set-aside of an area exceeding the average area in a previous year ; (c) the 20 % minimum laid down in paragraph 3 or, in cases where exemption from the co-responsibility levy in the cereals sector is claimed under Article la (6) of Regulation (EEC) No 797/85, the 30 % minimum is always observed.' 3 . The following subparagraph is added to Article 9 ( 1 ) : 'In the case of areas farmed by tenants, the Member States may require the owner's consent to afforestation or use for non-agricultural purposes .' 4 . The following subparagraph is added to Article 12 (3) : The beneficiary may terminate the undertaking at any time if he definitively gives up all farming activities in accordance with the first indent of Article 4 ( 1 ) of Council Regulation (EEC) No 1096/88 (5). HAS ADOPTED THIS REGULATION : 0 OJ No L 110, 29.4. 1988 , p. 1 .'Article 1 Regulation (EEC) No 1272/88 is hereby amended as follows : (') OJ No L 93, 30. 3. 1985, p. 1 . (2) OJ No L 165, 15. 6. 1989, p. 1 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (3) OJ No L 121 , 11 . 5 . 1988, p. 36. (4 OJ No L 110, 29. 4. 1988, p. 1 . 29. 12. 89 Official Journal of the European Communities No L 380/23 This Regulation shall be binding in itsentirety and directly applicable in all Member States. Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission